TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00110-CV



   In re Sanadco Inc.; Mahmoud A. Isba; Walid Abderrahman; Majic Investments Inc.;
             Faisal Khan; ISRA Enterprises, Inc.; Hattab Al-Shudifat; et al.



                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


       Relators have filed a motion for emergency relief and petition for writ of injunction. See Tex.

R. App. P. 52.8, 52.10. We deny the motion and the petition for writ of injunction.



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Goodwin

Filed: February 24, 2012